FILED
                              NOT FOR PUBLICATION                           SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SONYA KHACHIKYAN,                                 No. 09-72559

               Petitioner,                        Agency No. A095-198-894

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Sonya Khachikyan, a native of Iran and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we

deny the petition for review.

      Among other findings, the agency found Khachikyan not credible based on

the discrepancy between Khachikyan’s testimony and her declaration regarding

which encounter with the government officials resulted in her husband’s broken

leg. The record does not compel a contrary conclusion. See INS v. Elias-Zacarias,

502 U.S. 478, 481 n.1 (1992) (“To reverse the BIA finding we must find that the

evidence not only supports that conclusion, but compels it[.]) (emphasis in

original). In addition, substantial evidence supports the agency’s finding that the

background evidence failed to establish that Khachikyan has a well-founded fear of

persecution as a Jehovah’s Witness. See Wakkary v. Holder, 558 F.3d 1049, 1060-

62 (9th Cir. 2009) (describing the “general principles” guiding the analysis of

whether a group faces a pattern or practice of persecution); Nagoulko v. INS, 333

F.3d 1012, 1018 (9th Cir. 2003). Accordingly, Khachikyan’s asylum claim fails.

      Because Khachikyan failed to meet the lower burden of proof for asylum, it

follows that she has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                          2                                    09-72559
      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Khachikyan failed to establish that it is more likely than not she will be

tortured by or with the acquiescence of the government of Armenia. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                    09-72559